DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks and Amendments
Applicant’s amendments filed August 6, 2021 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With respect to the rejection of claims 25, 40, 43-45, 50, 53 and 54 under 35 USC 102(a)(1) as being anticipated by the ‘875 publication, as well as the rejection of 55 and 56 as being unpatentable under 35 USC 103 over the ‘875 publication, the rejections are withdrawn in view of the amendment to require that at least one of Y1 and Y2 is N and the phenyl substituents may not be amino. The prior art compounds no longer anticipate or render obvious the claims as amended.
With respect to the rejection of claims 25, 40, 43-45, 47-50 and 55 under 35 USC 102(a)(1) as being anticipated by Kurihara et al., the rejection is withdrawn in view of the amendment to require that at least one of Y1 and Y2 is N. The prior art compounds no longer anticipate the claims as amended.
With respect to the rejection of claims 25, 40-41, 43, 45, 48, 50 and 53-54 under 35 USC 102(a)(1) as being anticipated by the ‘444 publication, the rejection is withdrawn in view of the amendment to remove substituted alkenyl as an option for the pyrazole ring substituent (instant position R2). The prior art compounds no longer anticipate the claims as amended.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the examiner searched the compound based on the elected species, wherein: the elected species was found to be allowable over the prior art.  Since this scope was found to be allowable, the scope of the search and examination was extended to include the methods of using the compounds described in the previous action.  Since the claims were amended, the scope of the search and consideration is again expanded to include the compound scope described in the rejections herein.  The scope has not been further expanded beyond this point as the scope under consideration was not found to be allowable.

Status of the Claims
Currently, claims 25, 40 and 43-56 are pending in the instant application.  Presently, claim 46 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being 
Claims 25, 40, 43-45 and 47-56 remain under consideration in the instant application to the extent indicated in paragraph 6 above.  It has been determined that the entire scope claimed is not patentable. 

Claim Objections
Claims 47 and 52 are objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25, 40, 43-46, 48-50, and 53-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0319459 (“the ‘459 publication”) to Gupta et al.
The prior art teaches compounds of general formula (I) as agents for treating cancer or inhibiting tumour growth, as well as having neuroprotectant activity. In particular, the prior art teaches many examples which anticipate instant Formula (I) – for example, compounds QC-212 through QC-214, QC-229 through QC-230, and QC237-239.  The compounds read on Formula (I) of the instant claims where n is 2, 3 or 4, R5 is H; X is S, S=O or O; Y1 is C and Y2 is N; R1, R2 and R4 are each H; R3 is absent, and each of R6-R10 is H. Notably, with respect to the instantly claimed method, the prior art compounds were administered to spleen and brain cells to obtain the IC50ues in Table 1.  Since the only active step requires the administration of a compound of Formula (I) to at least one cell, this assay of the prior art together with the anticipatory compounds to be used in the assay teach all the required limitations of the instant claims.  Further, administration to human prostate carcinoma cells is disclosed at paragraph [0454] –[0456].  Finally, administration to a human is disclosed at paragraph [0158] and [0167].  Accordingly, since the prior art teaches all required limitations of the claimed invention, the claims are anticipated.

Conclusion
Claim 51 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699